Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
In the event the determination of the status of the application as subject to pre-AIA  35 U.S.C. 102 and 103 (or as subject to AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Objections
The following claim(s) are objected to because of these informalities:  
In claim 13, line 2, “second element” should read “second semiconductor element” for consistency.     
Appropriate correction is required.  	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 9-10, 12, and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 3 and 12 each recite two limitations involving “in the vicinity.” However, the term vicinity is a subjective and relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purpose of examination, each recitation of “in the vicinity” in claims 3 and 12 reads on “at”.  
Claims 9 and 18 recite "further comprising nitrogen species". However, it is not clear whether these claims require a single nitrogen species or a plurality of nitrogen species.  For the purpose of examination, claims 9 and 18 reads on “further comprising a nitrogen species”.  Dependent claims fall herewith.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 2-7 and 9 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Matsuno (US Patent 5,753,975).
Regarding claim 2, Matsuno teaches a bonded structure (structure of Fig. 6) comprising: 
a first element (212 of col. 7, line 38); 
a first bonding layer disposed on the first element (combination of first film 215 and second film 218 are bonded to second bonding layer 217a as shown in Fig. 6 and with improved adhesion per col. 11, lines 39-45), the first bonding layer comprising a first film (215) and a second film (218) formed directly on the first film, wherein each of the first and the second films is planarized (first film is planarized per col. 8, lines 19-20 and second film is planarized as shown in Fig. 6) and includes fluorine (first film includes fluorine per col. 7, lines 45-47 and second film includes fluorine per col. 9, lines 3-12 and as shown at depths from approx. 0.3 to 0.5 microns in Fig. 8; see also claim 6); 
a second element (217b); and 
a second bonding layer (217a) disposed on the second element (as shown in Fig. 6), wherein the second film and the second bonding layer are directly bonded to one another without an intervening adhesive (as shown in Fig. 6).
Regarding claim 3, Matsuno teaches a fluorine concentration within the first bonding layer having a first peak at a bonding interface between the first and second bonding layers (in Fig. 8, see fluorine peak at a depth of approx. 0.25 microns corresponding to where Ti concentration in layer 217a is falling steeply) and a second peak at an internal interface between the first and second films (in Fig. 8, see fluorine peak at a depth of approx. 0.5 microns).  
Regarding claim 4, Matsuno teaches the second bonding layer (embodiment of Fig. 14A) comprises a third film (222) on the second element and a fourth film (223) on the third film (as shown in Fig. 14A).  
Regarding claim 5, Matsuno teaches the second film is disposed directly on the first film without intervening layers (218 is disposed directly on 215 as shown in Fig. 6).  
Regarding claim 6, Matsuno teaches the first and second films comprise silicon oxide (first film comprises silicon oxide per col. 7, lines 45-46 and second film comprises silicon oxide per col. 8, lines 29-34).  
Regarding claim 7, Matsuno teaches the second film is planarized to a level sufficient for direct bonding with the second bonding layer (as shown in Fig. 6).
Regarding claim 9, Matsuno teaches a nitrogen species at an interface between the first and second bonding layers (TiN of Fig. 8).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 8 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Matsuno, as applied above to claim 2 and for claim 10 as applied to claim 9, in view of Goetz (US Patent 5,407,506).
Regarding claim 8, Matsuno teaches that insulation films are polished to provide planarization (col. 6, lines 8-9).
Matsuno is silent regarding the surface roughness after polishing.
However, Goetz teaches a bonded structure wherein a first oxide layer is polished to have a surface roughness of less than 10 Angstroms (col. 2, lines 60-63), which encompasses the claimed range. 
A prior art range which encompasses, partially overlaps, or touches the claimed range is sufficient to establish a prima facie case of obviousness, in the absence of any unexpected results, See MPEP § 2144.05 1 and In re Harris, 400 F Gd 1999, 74 USPQ2d 1951 (Fed. Cir. 2005) In re Peterson, G15 F.3d 1325, 1390, 65 USPOQed 1379, 1382-83 (Fed. Cir. 2003).
In view of Goetz’s teachings and the above considerations, it would have been obvious to one of ordinary skill in the art at the time of invention polishing Matsuno’s second film to Goetz’s surface roughness to predictably promote the intimate contact for direct bonding (col. 1, lines 17-23) of the second film to the second bonding layer 
Regarding claim 10, Matsuno does not explicitly teach this feature.
However, Goetz teaches terminating a surface of the first bonding layer with a nitrogen-containing species providing Si-N covalent bonds at the interface between first and second bonding layers (Si3N4 species coated on the first element per col. 2, lines 53-54).
Per MPEP §2143.I, simple substitution of one known element for another to obtain predictable results is sufficient to establish a prima facie case of obviousness. See MPEP §2143.I (rationale B) and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
In view of Goetz’s teachings and/or KSR rationale B, it would have been obvious to one of ordinary skill in the art to substitute Goetz’s Si3N4 coating providing Si-N covalent bonds at the interface between first and second bonding layers in place of Matsuno’s TiN layer to predictably obtain an alternative hard coat layer with capability for covalent bonding across the interface to the underlying silicon oxide first bonding layer.
Allowable Subject Matter
Claims 11 and 14-17 are allowed.
Claims 12 and 18-19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. 
Claim 13 would be allowable with appropriate correction for the objection listed above.
Regarding claim 11, the prior art of record does not teach, suggest, or render obvious a bonded structure comprising:  -2-Application No.: 16/521,493 Filing Date:July 24, 2019 
a first semiconductor element; 
a first bonding layer disposed on the first semiconductor element, the first bonding layer comprising a first oxide layer comprising fluorine and a second oxide layer comprising fluorine deposited directly on the first oxide layer to define an interface between the first oxide layer and the second oxide layer, the first oxide layer separate from the second oxide layer, wherein the first oxide layer and the second oxide layer are planarized; 
a second semiconductor element; and 
a second bonding layer disposed on the second semiconductor element, 
wherein the second oxide layer and the second bonding layer are directly bonded to one another.
Walsh (US PG Pub 2004/0226656), Canaperi (US Patent 6,475,072), Goetz (US Patent 5,407,506), and Matsuno (US Patent 5,753,975) are considered the closest prior art of record.
Walsh teaches that repeated iterations of oxide deposition and CMP polishing are used during semiconductor processing to ensure very flat and uniform wafers, but does not teach the forming or bonding steps.  Walsh also does not teach the oxide layers include fluorine.  
Canaperi teaches a bonding method comprising CMP polishing of first and second oxide layers and direct bonding of these oxide layers at about room temperature.  However, Canaperi does not teach that the first and second oxide layers include fluorine.
Goetz teaches a bonding method comprising deposition of a first oxide layer, polishing of a first oxide layer, and forming a second oxide layer on the first oxide layer, the second oxide layer including fluorine.   However, Goetz does not teach that the first oxide layer includes fluorine and does not provide any suggestion or reason for incorporation of fluorine in the first oxide film, which becomes buried underneath the second oxide layer.
Matsuno’s teachings have been summarized in the rejection of claim 2 above.  Matsuno does not teach or suggest the bonded structure includes a second semiconductor element nor provide motivation for modification of the structure to include a second semiconductor element across the bonding interface from the first semiconductor element.
None of the references above teaches or suggests the combination of features recited in claim 11.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIM R SMITH whose telephone number is (303)297-4318.  The examiner can normally be reached on Mon-Fri. 9-6 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JRS/
Examiner
Art Unit 1745

/JIMMY R SMITH JR./Examiner, Art Unit 1745